                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      86 Chambers Street
                                                      New York, NY 10007

                                                      May 21, 2021
By ECF
The Honorable Mary Kay Vyskocil                                    USDC SDNY
United States District Judge                                       DOCUMENT
Southern District of New York                                      ELECTRONICALLY FILED
Daniel Patrick Moynihan United States Courthouse                   DOC #:
500 Pearl Street                                                   DATE FILED: 5/25/2021
New York, New York 10007
       Re:     de la Cruz v. U.S. Dep’t of Justice, et al., No. 20 Civ. 9941 (MKV) (S.D.N.Y.)
Dear Judge Vyskocil:
         This Office represents the U.S. Department of Justice, Executive Office of U.S. Attorneys
and Merrick Garland 1 (together, the “Government”) in the above-referenced matter. We write
respectfully and with plaintiff’s consent to seek an adjournment of the parties’ June 2, 2021 initial
pretrial conference. As discussed below, in lieu of that conference, the parties propose to submit a
joint status letter by July 8, 2021, updating the Court as to the status of this matter.

        The above-referenced action is brought by Sergio de la Cruz pursuant to the Freedom of
Information Act (“FOIA”), 5 U.S.C. § 552. Mr. de la Cruz seeks records from the Government’s
case files for United States v. Grishaj, No. 07 Mj. 1363 (S.D.N.Y.), and United States v. Grishaj,
No. 07 Cr. 1158 (S.D.N.Y.) that mention or refer to Mr. de la Cruz. The Government disclosed
records responsive to plaintiff’s FOIA request today, May 21, 2021, and the plaintiff is currently
reviewing those records. The parties respectfully request an adjournment of the upcoming initial
pretrial conference to allow additional time to determine whether further litigation is necessary,
and if so, what steps should be taken in anticipation of such litigation.

       Because this action is brought pursuant to the FOIA, ordinary principles of discovery are
inapplicable. If disputes arise as to the propriety of withholdings or redactions made by the
Government, they will be resolved on cross-motions for summary judgment. See Carney v. DOJ,
19 F.3d 807, 812 (2d Cir. 1994). Therefore, the parties agree that there may be no need for a case
management plan governing discovery or for an initial pretrial conference in this
case. Accordingly, the parties propose to submit a joint status letter by July 8, 2021, updating the
Court as to the status of this matter and informing the Court whether further litigation is necessary.

       We thank the Court for its consideration of this request.



1
  Pursuant to Federal Rule of Civil Procedure 25(d), Attorney General Monty Wilkinson is
automatically substituted for former Attorney General Merrick Garland.
Page 2 of 2


                                               Respectfully,

                                               AUDREY STRAUSS
                                               United States Attorney

                                         By: /s/ Zachary Bannon
                                             ZACHARY BANNON
                                             Assistant United States Attorney
                                             86 Chambers Street, Third Floor
                                             New York, New York 10007
                                             Tel.: (212) 637-2728




   GRANTED. The Parties should file a joint status letter on or before July 8,
   2021. The conference previously scheduled for July 2, 2021 is adjourned.
   SO ORDERED. D.
                         5/25/2021
